Citation Nr: 0108559	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had service from July 1968 until July 1972.  This 
matter comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the claims file reveals that records 
from Barbara Chapman, D.O. were submitted in support of the 
veteran's claim in September 2000.  These records were 
submitted directly to the Board from the veteran's 
representative.  However, the veteran has the right to have 
the RO review this new evidence and issue a Supplemental 
Statement of the Case if the benefit sought is not granted.  
See 38 C.F.R. § 20.1304(c) (2000).  The veteran has not 
waived this procedural right, so the Board finds that 
additional action is required by the RO prior to an appellate 
decision.

Additionally, a review of the evidence discloses that records 
from Lapeer Regional Hospital dated in December 1997 and a VA 
examination dated in August 1996 make reference to a 1983 
operation on the veteran's left knee.  However, records of 
this 1983 surgery are not currently associated with the file.  
Those records are necessary for an equitable disposition of 
the veteran's claim and should be obtained. 

Lastly, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
substantially modified the circumstances under which VA's 
duty to assist a claimant applies, and how that duty is to be 
discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312, 313 (1991).  However, the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. §§ 5100-
5103A, 5106-7, 5126).

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his left knee 
disorder since his separation from 
service, as well as any care provided him 
for his left knee disorder since his last 
VA examination of August 1999.  Of 
particular interest are medical records 
relating to any treatment or surgery the 
veteran had on his left knee in 1983.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
evidence submitted directly to the Board 
in September of 2000.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



